UNITED STATES DISTRICT COURT                                    EASTERN DISTRICT OF TEXAS


GARMON COATS,                                       §
                                                    §
                 Plaintiff,                         §
                                                    §
versus                                              §    CIVIL ACTION NO. 1:19-CV-124
                                                    §
U.S. BUREAU OF PRISONS,                             §
                                                    §
                 Defendant.                         §

    MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
   ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff Garmon Coats, an inmate confined at the Federal Correctional Complex in

Beaumont, Texas, proceeding pro se, brought this lawsuit.

          The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed for want of prosecution (docket entry

no. 7).

          The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. Plaintiff filed objections to the Magistrate Judge’s Report and Recommendation.

Ordinarily this would require a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). However, on June 6, 2019, Plaintiff moved to

voluntarily dismiss the action (docket entry no. 10).

          Plaintiff is entitled to dismiss this action pursuant to Rule 41(a) because the defendants have

filed neither an answer nor a motion for summary judgment. See FED. R. CIV. P. 41(a)(1)(i).

Therefore, the report will be adopted to the extent it recommends dismissal. The dismissal will

be without prejudice.



            Signed this date
            Jul 15, 2019
                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED to the extent it recommended

dismissal. A final judgment will be entered in this case in accordance with the magistrate judge’s

recommendation.




                                                2
